internal_revenue_service department of the treasury washington dc number release date index number a person to contact telephone number refer reply to cc psi - plr-116705-00 date date x y d1 year cpa chief planning and special programs dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x a limited_partnership requesting that the service grant x an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code on d1 of year y an s_corporation owned entirely by a acquired an interest in x from another owner x’s tax returns for year were prepared by cpa cpa did not discuss a sec_754 election with x or include a sec_754 election in x’s tax returns x was not aware of the possibility for a sec_754 election in connection with preparing x’s year tax_return therefore x’s tax_return for year was filed without a sec_754 election sec_754 provides that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property shall be adjusted in the case of a distribution_of_property in the manner provided in sec_734 and in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election mr david o hogan shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the tax_year with respect to which the election was filed and all subsequent tax years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the tax_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for that tax_year under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for days from the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the chief planning and special programs for association with x’s tax_return a copy of this letter should be attached to the election mr david o hogan except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a partnership for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
